DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Remarks
This Office Action is in response to the amendment filed on 01/31/2022.  Examiner acknowledged that claims 1, 8 and 15 are amended.  Currently, claims 1-20 are pending.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 8 and 15 have been considered but are moot in the new ground of rejection in view of newly found prior art Dowling (US 6548967).
Regarding Claims 1, 8 and 15, applicant indicated in the Remarks filed on 08/16/2021 that Fig. 29: 2058 and Fig. 30: 2068 are “data communication circuits” communicatively coupled to a telecommunication device (which is an antenna (2060) or a signal generator).  Prosecution will move forward based on applicant’s clarification.
Applicant's arguments filed 01/31/22 have been fully considered but they are not persuasive. 
Regarding Claims 1, 8 and 15, applicant argues (see p.7-8 of the Remarks) that Dowling fails to disclose a data communication circuit of an LED lighting device that receives a control signal for changing a brightness of some LED lighting devices.  This argument is not persuasive.
Examiner disagrees because Dowling teaches in Fig. 1 connections 40 such as “components which may be used as sensors include sensors sensitive to electromagnetic signals (e.g., cameras, motion detectors, proximity detectors, photovoltaic sensors, UV sensors, photoconductive sensors, photodiodes, phototransistors, photoemissive sensors, photoelectric sensors, electromagnetic sensors, microwave receivers, magnetic sensors, magnetoresistive sensors, position sensors, etc.), sensors sensitive to temperature (e.g., thermocouples, thermistors, radiation pyrometers, radiation thermometers, fiber optic temperature sensors, semiconductor temperature sensors, resistance temperature detectors, etc.), sensors sensitive to sound (e.g., microphones, piezoelectric materials, ultrasonic sensors, etc.), sensors sensitive to vibrations, humidity, chemicals (such as concentration of a vapor or gas), or any other type of sensing device capable of generating a detectable signal in response to a stimulus” (col6 ln55-67) for communication with processor 30 (col7 ln14-17); (col18 ln45-50) “lighting subsystem 130 may include a light source 132 responsive to an illumination signal 134, and a transmitter 136 and a receiver 138 such as the transmitter and receiver described in reference to FIG. 1”; (col18 ln57-67) “The lighting subsystem 130 may receive illumination data from the receiver 138, as well as any other data or control signals that may be transmitted over a network…The input/output circuitry 160 includes any suitable analog/digital and digital/analog circuitry, and other signal processing circuitry for transforming signals from the processor 140 into signals for the light source 132 and the transmitter 136, as well as for transforming signals from the receiver 138 into signals for the processor 140”; (col20 ln15-25) “lighting subsystems 214, 216 may additionally be configured to communicate with one another independent of the lighting network 208, in order to exchange control information, such as information to provide a totally intensity of illumination within an area, or to control a color of illumination through mixing of color sources available at each of the lighting subsystems 214, 216”.  Additional, this concept is taught by Pat. No. 6,166,496 incorporated by reference in Lys (Fig. 71), (col6 ln63-67).  Thus, Dowling teaches a communication circuit receiving control signal for controlling the brightness of LED devices.  Accordingly, the rejection of Dowling over claims 1, 8 and 15 are maintained. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 4-6, 8-9 and 11-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dowling (US 6548967).
Regarding Claim 1, Dowling teaches a lighting system (Fig. 2) comprising: a plurality of LED lighting devices (Fig. 2: 1), wherein at least one (Fig. 1: 1) of the plurality of LED lighting devices includes a same or different color LED (col16 ln48-50 “LED’s with different wavelength, i.e., colors, may be mixed”) in at least one other LED lighting device of the plurality of LED lighting devices; and a plurality of data communication circuits (Fig. 1: 40; col6 ln37-60 “connections 40 may include power connections to provide electricity or other energy to the electronic components and/or a data connection to the processor 30 for communication between the processor 30 and a component coupled to the connection 40…connections 40 permit modular reconfiguration of interchangeable sensor and emitter components, so that the various input and output types of the smart lighting device 1 may be varied to accommodate changing needs and situations. Examples of components which may be used as sensors include sensors sensitive to electromagnetic signals (e.g., cameras, motion detectors, proximity detectors, photovoltaic sensors, UV sensors, photoconductive sensors, photodiodes, phototransistors, photoemissive sensors, photoelectric sensors, electromagnetic sensors, microwave receivers”), wherein at least one of the data communication circuits is configured to receive data signals (col7 ln0-30 “sensing device capable of generating a detectable signal in response to a stimulus…Data may be transmitted between smart lighting devices 1 over any physical medium, including a twisted pair, coaxial cables, fiber optics, or a wireless link using, for example, infrared, microwave, or radio frequency transmissions. Any suitable data networking protocol may be used for data transmission, including TCP/IP, variations of Ethernet, Universal Serial Bus ("USB"), Bluetooth, Firewire, DMX, a token ring, a token bus, serial bus, or any other suitable wireless or wired protocol”; Fig. 2 data passing along network 44) from at least one telecommunications device (col 6 ln55-58 “Examples of components which may be used as sensors include sensors sensitive to electromagnetic signals (e.g., cameras, motion detectors, proximity detectors, photovoltaic sensors, UV sensors, photoconductive sensors, photodiodes, phototransistors, photoemissive sensors, photoelectric sensors, electromagnetic sensors, microwave receivers”), wherein the at least one of the data communication circuits is integrated in at least one LED lighting device (Fig. 1: 40 are part of device 1) the plurality of LED lighting devices, and wherein the at least one of the data communication circuits is configured to receive a signal from the at least one telecommunication device for controlling a brightness level ([col11 ln60-65] “sensors in the system enables more complex, interactive functions, such as turning on a light when a person enters a room and turning it off when the room is empty”; [col20 ln15-25] “lighting subsystems 214, 216 may additionally be configured to communicate with one another independent of the lighting network 208, in order to exchange control information, such as information to provide a totally intensity of illumination within an area, or to control a color of illumination through mixing of color sources available at each of the lighting subsystems 214, 216”; Note: this is also taught by Pat. No. 6166496 as incorporated by reference of Lys in [col6 ln60-67] “an LED system that is controlled by a microprocessor to vary at least one of the color and intensity of the illumination produced by the illumination source in response to a control signal, a receiver of the illumination source for receiving a control signal”) of at least some of the plurality of LED lighting devices.
Dowling does not explicitly teaches in Fig. 1 LED lighting devices includes at least one phosphor coated LED capable of emitting a same or different color temperature of light than at least one phosphor coated LED in at least one other LED lighting device of the plurality of LED lighting devices.  However, [col6 ln18-25] teaches “The lighting element 20 may also, or instead, include any other illumination source including any LED system, as well as incandescent sources, including filament lamps, pyro-luminescent sources, such as flames, candle-luminescent sources, such as gas mantles and carbon arch radiation sources, as well as photo-luminescent sources, including gaseous discharges, fluorescent sources, phosphorescence sources, lasers, electro-luminescent sources, such as electro-luminescent lamp…Illumination sources may also include luminescent polymers capable of producing primary colors.” NOTE: it is well known in the art that LED coated with fluorescent can produce a different color.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Dowling in order to use phosphor coated LEDs to provide different color temperature since this allows the lighting system to produce different lighting effects such as (e.g., lightning, sunsets, fiery red glows, etc.) for enhancing TV or movie experience [col8 ln60-65].  Therefore, the subject matter claim is obvious in view of Dowling.

Regarding Claim 4, Dowling teaches the lighting system of Claim 1, wherein at least one LED lighting device of the plurality of LED lighting devices is configured to transmit the data signals to or receive the data signals from at least another LED lighting device (Fig. 2: 44).

Regarding Claim 5, Dowling teaches the lighting system of Claim 1, further comprising a circuit configured to sense a proximity of a person (col 6 ln55-58 “Examples of components which may be used as sensors include sensors sensitive to electromagnetic signals (e.g., cameras, motion detectors, proximity detectors”) or an object.

Regarding Claim 6, Dowling teaches the lighting system of Claim 1, wherein the lighting system is coupled to a dimmer (col9 ln54-57 “Smart lighting devices can be equipped with light sensors appropriately positioned to detect ambient light and modify the output of the lighting element to achieve a predetermined brightness or hue”: NOTE: light sensor also acts as dimmers provide signal to dim; col11 ln61-65 “Commands can be sent from a remote location as well, permitting modulation of any functions, such as building temperature, lighting control, appliance or machine operation, etc., which is subject to control or mediation by the smart lighting network”) that dims at least one LED lighting device of the plurality of LED lighting devices.

Regarding Claim 8, Dowling teaches a lighting system (Fig. 2) comprising: a plurality of LED lighting devices (Fig. 2: 1), wherein at least one (Fig. 1: 1) of the plurality of LED lighting devices includes a same or different color (col16 ln48-50 “LED’s with different wavelength, i.e., colors, may be mixed”) in at least one other LED lighting device of the plurality of LED lighting devices; and a plurality of data communication circuits (Fig. 1: 40; col6 ln37-60 “connections 40 may include power connections to provide electricity or other energy to the electronic components and/or a data connection to the processor 30 for communication between the processor 30 and a component coupled to the connection 40…connections 40 permit modular reconfiguration of interchangeable sensor and emitter components, so that the various input and output types of the smart lighting device 1 may be varied to accommodate changing needs and situations. Examples of components which may be used as sensors include sensors sensitive to electromagnetic signals (e.g., cameras, motion detectors, proximity detectors, photovoltaic sensors, UV sensors, photoconductive sensors, photodiodes, phototransistors, photoemissive sensors, photoelectric sensors, electromagnetic sensors, microwave receivers”), wherein at least one of the data communication circuits is configured to receive data signals (col7 ln0-30 “sensing device capable of generating a detectable signal in response to a stimulus…Data may be transmitted between smart lighting devices 1 over any physical medium, including a twisted pair, coaxial cables, fiber optics, or a wireless link using, for example, infrared, microwave, or radio frequency transmissions. Any suitable data networking protocol may be used for data transmission, including TCP/IP, variations of Ethernet, Universal Serial Bus ("USB"), Bluetooth, Firewire, DMX, a token ring, a token bus, serial bus, or any other suitable wireless or wired protocol”; Fig. 2 data passing along network 44) from at least one telecommunications device (col 6 ln55-58 “Examples of components which may be used as sensors include sensors sensitive to electromagnetic signals (e.g., cameras, motion detectors, proximity detectors, photovoltaic sensors, UV sensors, photoconductive sensors, photodiodes, phototransistors, photoemissive sensors, photoelectric sensors, electromagnetic sensors, microwave receivers”), wherein the at least one of the data communication circuits is integrated in at least one LED lighting device (Fig. 1: 40 are part of device 1) of the plurality of LED lighting devices, and wherein at least one LED lighting device of the plurality of LED lighting devices is configured to have a brightness level ([col11 ln60-65] “sensors in the system enables more complex, interactive functions, such as turning on a light when a person enters a room and turning it off when the room is empty”; [col20 ln15-25] “lighting subsystems 214, 216 may additionally be configured to communicate with one another independent of the lighting network 208, in order to exchange control information, such as information to provide a totally intensity of illumination within an area, or to control a color of illumination through mixing of color sources available at each of the lighting subsystems 214, 216”; Note: this is also taught by Pat. No. 6166496 as incorporated by reference of Lys in [col6 ln60-67] “an LED system that is controlled by a microprocessor to vary at least one of the color and intensity of the illumination produced by the illumination source in response to a control signal, a receiver of the illumination source for receiving a control signal”) controlled in response to having the at least one of the data communication circuits of the plurality of data communications circuits receive data from the at least one telecommunication device.
Dowling does not explicitly teaches in Fig. 1 LED lighting devices includes at least one phosphor coated LED capable of emitting a same or different color temperature of light than at least one phosphor coated LED in at least one other LED lighting device of the plurality of LED lighting devices.  However, [col6 ln18-25] teaches “The lighting element 20 may also, or instead, include any other illumination source including any LED system, as well as incandescent sources, including filament lamps, pyro-luminescent sources, such as flames, candle-luminescent sources, such as gas mantles and carbon arch radiation sources, as well as photo-luminescent sources, including gaseous discharges, fluorescent sources, phosphorescence sources, lasers, electro-luminescent sources, such as electro-luminescent lamp…Illumination sources may also include luminescent polymers capable of producing primary colors.” NOTE: it is well known in the art that LED coated with fluorescent can produce a different color.  It would have been obvious to one of ordinary skill in the 

Regarding Claim 11, Dowling teaches the lighting system of Claim 8, wherein at least one LED lighting device of the plurality of LED lighting devices is configured to transmit the data signals to or receive the data signals from at least another LED lighting device (Fig. 2: 44).

Regarding Claim 12, Dowling teaches the lighting system of Claim 8, further comprising a circuit configured to sense a proximity of a person (col 6 ln55-58 “Examples of components which may be used as sensors include sensors sensitive to electromagnetic signals (e.g., cameras, motion detectors, proximity detectors”) or an object.

Regarding Claim 13, Dowling teaches the lighting system of Claim 8, wherein the lighting system is coupled to a dimmer (col9 ln54-57 “Smart lighting devices can be equipped with light sensors appropriately positioned to detect ambient light and modify the output of the lighting element to achieve a predetermined brightness or hue”: NOTE: light sensor also acts as dimmers provide signal to dim; col11 ln61-65 “Commands can be sent from a remote location as well, permitting modulation of any functions, such as building temperature, lighting control, appliance or machine operation, etc., which is subject to control or mediation by the smart lighting network”) that dims at least one LED lighting device of the plurality of LED lighting devices.

s 2, 7, 9 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dowling as applied to claim 1 in view of Chen (US 6580228).
Regarding Claim 2, Dowling teaches the lighting system of Claim 1 except a lens.
Chen is in the field of lighting (abstract) and teaches a lens (Fig. 1: 18)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Dowling with a lens as taught by Chen in order to protect the light sources while allows light to pass through since they are dispose inside the translucent lens (col 4 ln50-55).

Regarding Claim 7, Dowling teaches the lighting system of Claim 1, further comprising a switch (col11 ln60-65 “using a web browser or other suitable interface. Commands can be sent from a remote location as well, permitting modulation of any functions, such as building temperature, lighting control, appliance or machine operation, etc., which is subject to control or mediation by the smart lighting network”; Fig. 7: 710 power module interface) that is controllable by a user (col14 ln0-5 “software may include a graphic interface that displays the information generated by one or more modules, and may permit control of light intensity or color for modules known to be smart lighting elements”; NOTE: it is obvious that a user will control the graphic interface) to change a color or a brightness of the same or different colored LED.
Dowling does not teach a 3-way switch that is controllable by a user to change a color or a brightness of the same or different colored LED
Chen is in the field of lighting (abstract) and teaches a 3-way switch (Fig. 6: 106; col6 ln55-60 “three-way light socket of the type in which a switch having four positions (off, low light output level, medium light output level, and full light output level) is used to selectively control the brightness of the light”) that is controllable by a user to change a color or a brightness of the same or different colored LED.


Regarding Claim 9, Dowling teaches the lighting system of Claim 8.
Dowling does not teach a lens.
Chen is in the field of lighting (abstract) and teaches a lens (Fig. 1: 18)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Dowling with a lens as taught by Chen in order to protect the light sources while allows light to pass through since they are dispose inside the translucent lens (col 4 ln50-55).

Regarding Claim 14, Dowling teaches the lighting system of Claim 8, further comprising a switch (col11 ln60-65 “using a web browser or other suitable interface. Commands can be sent from a remote location as well, permitting modulation of any functions, such as building temperature, lighting control, appliance or machine operation, etc., which is subject to control or mediation by the smart lighting network”; Fig. 7: 710 power module interface) that is controllable by a user (col14 ln0-5 “software may include a graphic interface that displays the information generated by one or more modules, and may permit control of light intensity or color for modules known to be smart lighting elements”; NOTE: it is obvious that a user will control the graphic interface) to change a color or a brightness of the same or different colored LED.
Dowling does not teach a 3-way switch that is controllable by a user to change a color or a brightness of the same or different colored LED.
Fig. 6: 106; col6 ln55-60 “three-way light socket of the type in which a switch having four positions (off, low light output level, medium light output level, and full light output level) is used to selectively control the brightness of the light”) that is controllable by a user to change a color or a brightness of the same or different colored LED.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Yang and Noguchi with a three-way switch as taught by Chen in order to control the intensity of the light since the switch is able to control brightness by energizing different light strings [Chen Fig. 10].

Claims 3, 10 and 15-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dowling as applied to claim 1 in view of Zhang (US 2002/0021573).
Regarding Claim 3, Dowling teaches the lighting system of Claim 1. 
Dowling does not teach LEDs mounted to a printed circuit board having a reflective coating.
Zhang is in the field of lighting (abstract) and teaches LEDs mounted to a printed circuit board  having a reflective coating (abstract “put LED chips (filaments) on the circuit board and drop epoxy on them to make wide angle LEDs, and coat a layer of high reflection material on the board to collect light”)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Dowling with LEDs on reflective board as taught by Zhang in order to provide placement for the LEDs since a reflective surface would also collect all the lights generated by the LEDs to maximize emission output (abstract).

Regarding Claim 10, Dowling teaches the lighting system of Claim 8.

Zhang is in the field of lighting (abstract) and teaches LEDs mounted to a printed circuit board  having a reflective coating (abstract “put LED chips (filaments) on the circuit board and drop epoxy on them to make wide angle LEDs, and coat a layer of high reflection material on the board to collect light”)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Dowling with LEDs on reflective board as taught by Zhang in order to provide placement for the LEDs since a reflective surface would also collect all the lights generated by the LEDs to maximize emission output (abstract).

Regarding Claim 15, Dowling teaches a lighting system (Fig. 2) comprising: a plurality of LED lighting devices (Fig. 2: 1), wherein at least one (Fig. 1: 1) of the plurality of LED lighting devices includes a same or different color (col16 ln48-50 “LED’s with different wavelength, i.e., colors, may be mixed”) in the plurality of LED lighting devices; and a plurality of data communication circuits (Fig. 1: 40; col6 ln37-60 “connections 40 may include power connections to provide electricity or other energy to the electronic components and/or a data connection to the processor 30 for communication between the processor 30 and a component coupled to the connection 40…connections 40 permit modular reconfiguration of interchangeable sensor and emitter components, so that the various input and output types of the smart lighting device 1 may be varied to accommodate changing needs and situations. Examples of components which may be used as sensors include sensors sensitive to electromagnetic signals (e.g., cameras, motion detectors, proximity detectors, photovoltaic sensors, UV sensors, photoconductive sensors, photodiodes, phototransistors, photoemissive sensors, photoelectric sensors, electromagnetic sensors, microwave receivers”), wherein at least one of the data communication circuits is configured to receive data signals (col7 ln0-30 “sensing device capable of generating a detectable signal in response to a stimulus…Data may be transmitted between smart lighting devices 1 over any physical medium, including a twisted pair, coaxial cables, fiber optics, or a wireless link using, for example, infrared, microwave, or radio frequency transmissions. Any suitable data networking protocol may be used for data transmission, including TCP/IP, variations of Ethernet, Universal Serial Bus ("USB"), Bluetooth, Firewire, DMX, a token ring, a token bus, serial bus, or any other suitable wireless or wired protocol”; Fig. 2 data passing along network 44) from at least one telecommunications device (col 6 ln55-58 “Examples of components which may be used as sensors include sensors sensitive to electromagnetic signals (e.g., cameras, motion detectors, proximity detectors, photovoltaic sensors, UV sensors, photoconductive sensors, photodiodes, phototransistors, photoemissive sensors, photoelectric sensors, electromagnetic sensors, microwave receivers”), wherein the at least one of the data communication circuits is integrated in at least one LED lighting device (Fig. 1: 40 are part of device 1) of the plurality of LED lighting devices, and wherein at least the LED lighting device of the plurality of LED lighting devices is configured to have a brightness level controlled ([col11 ln60-65] “sensors in the system enables more complex, interactive functions, such as turning on a light when a person enters a room and turning it off when the room is empty”; [col20 ln15-25] “lighting subsystems 214, 216 may additionally be configured to communicate with one another independent of the lighting network 208, in order to exchange control information, such as information to provide a totally intensity of illumination within an area, or to control a color of illumination through mixing of color sources available at each of the lighting subsystems 214, 216”; Note: this is also taught by Pat. No. 6166496 as incorporated by reference of Lys in [col6 ln60-67] “an LED system that is controlled by a microprocessor to vary at least one of the color and intensity of the illumination produced by the illumination source in response to a control signal, a receiver of the illumination source for receiving a control signal”) in response to having the at least one of the data communication circuits of the plurality of data communications circuits receive data from the at least one telecommunication device.
Dowling does not explicitly teach in Fig. 1 LED lighting devices includes at least one phosphor coated LED capable of emitting a same or different color temperature of light from at least one other LED in the plurality of LED lighting devices, and wherein at least one of the plurality of LED lighting devices has at least one of the phosphor coated LEDs mounted to a printed circuit board.  However, [col6 ln18-25] teaches “The lighting element 20 may also, or instead, include any other illumination source including any LED system, as well as incandescent sources, including filament lamps, pyro-luminescent sources, such as flames, candle-luminescent sources, such as gas mantles and carbon arch radiation sources, as well as photo-luminescent sources, including gaseous discharges, fluorescent sources, phosphorescence sources, lasers, electro-luminescent sources, such as electro-luminescent lamp…Illumination sources may also include luminescent polymers capable of producing primary colors.” NOTE: it is well known in the art that LED coated with fluorescent can produce a different color as well as LED needs to be arranged on circuit board (see Lys 6166496 Fig. 100 as incorporated by reference).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Dowling in order to use phosphor coated LEDs to provide different color temperature since this allows the lighting system to produce different lighting effects such as (e.g., lightning, sunsets, fiery red glows, etc.) for enhancing TV or movie experience [col8 ln60-65].  Therefore, the subject matter claim is obvious in view of Dowling.
Dowling does not teach a lighting device wherein at least one of the plurality of LED lighting devices mounted to a printed circuit board having a reflective coating.  
Zhang is in the field of lighting (abstract) and teaches at least one of the plurality of LED lighting devices mounted to a printed circuit board having a reflective coating (abstract “put LED chips (filaments) on the circuit board and drop epoxy on them to make wide angle LEDs, and coat a layer of high reflection material on the board to collect light”).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Dowling with LEDs on reflective board as taught by Zhang in order to provide placement for the LEDs since a reflective surface would also collect all the lights generated by the LEDs to maximize emission output (abstract).

Claims 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dowling, Zhang as applied to claim 15 and further in view of Chen.
Regarding Claim 16, Dowling and Zhang teach the lighting system of Claim 15.
Dowling and Zhang do not teach a lens.
Chen is in the field of lighting (abstract) and teaches a lens (Fig. 1: 18)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Dowling and Zhang with a lens as taught by Chen in order to protect the light sources while allows light to pass through since they are dispose inside the translucent lens (col 4 ln50-55).

Regarding Claim 17, Dowling and Zhang teach the lighting system of Claim 15, wherein at least one LED lighting device of the plurality of LED lighting devices is configured to transmit the data signals to or receive the data signals from at least another LED lighting device (Dowling Fig. 2: 44).

Regarding Claim 18, Dowling and Zhang teach the lighting system of Claim 15, further comprising a sensing circuit configured to sense a proximity of a person (Dowling col 6 ln55-58 “Examples of components which may be used as sensors include sensors sensitive to electromagnetic signals (e.g., cameras, motion detectors, proximity detectors”) or an object.

Regarding Claim 19, Dowling and Zhang teach the lighting system of Claim 15, wherein the lighting system is coupled to a dimmer (Dowling col9 ln54-57 “Smart lighting devices can be equipped with light sensors appropriately positioned to detect ambient light and modify the output of the lighting element to achieve a predetermined brightness or hue”: NOTE: light sensor also acts as dimmers provide signal to dim; col11 ln61-65 “Commands can be sent from a remote location as well, permitting modulation of any functions, such as building temperature, lighting control, appliance or machine operation, etc., which is subject to control or mediation by the smart lighting network”) that dims at least one LED lighting device within the plurality of LED lighting devices.

Regarding Claim 20, Dowling and Zhang teach the lighting system of Claim 15, further comprising a switch (col11 ln60-65 “using a web browser or other suitable interface. Commands can be sent from a remote location as well, permitting modulation of any functions, such as building temperature, lighting control, appliance or machine operation, etc., which is subject to control or mediation by the smart lighting network”; Fig. 7: 710 power module interface) that is controllable by a user (col14 ln0-5 “software may include a graphic interface that displays the information generated by one or more modules, and may permit control of light intensity or color for modules known to be smart lighting elements”; NOTE: it is obvious that a user will control the graphic interface) to change a color or a brightness of the same or different colored LED.
Dowling does not teach a 3-way switch that is controllable by a user to change a color or a brightness of the same or different colored LED.
Chen is in the field of lighting (abstract) and teaches a 3-way switch (Fig. 6: 106; col6 ln55-60 “three-way light socket of the type in which a switch having four positions (off, low light output level, medium light output level, and full light output level) is used to selectively control the brightness of the light”) that is controllable by a user to change a color or a brightness of the same or different colored LED.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Yang and Noguchi with a three-way switch as taught by Chen in order .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Weindorf (US 2002/0140880) teaches LED using phosphor layer for color conversion.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T LUONG whose telephone number is (571)270-7008. The examiner can normally be reached Monday-Thursday: 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on (571) 272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Henry Luong/Primary Examiner, Art Unit 2844